FILED
                            NOT FOR PUBLICATION                              MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CLAYTON L. HOWARD,                               No. 13-35964

               Plaintiff - Appellant,            D.C. No. 6:10-cv-06390-AA

  v.
                                                 MEMORANDUM*
OREGON DEPARTMENT OF
CORRECTIONS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Oregon state prisoner Clayton L. Howard appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims in

connection with disciplinary proceedings that resulted in the garnishment of his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prison trust account funds. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a dismissal for failure to prosecute, Al–Torki v.

Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing with prejudice

Howard’s action for failure to prosecute after Howard failed to respond to

defendants’ motion to dismiss, despite being ordered to respond and receiving

extensions of time to file a response. See id. (discussing factors to guide the

court’s decision whether to dismiss for failure to prosecute); see also Pagtalunan v.

Galaza, 291 F.3d 639, 640 (9th Cir. 2002) (noting dismissal will be disturbed only

if there is “a definite and firm conviction that the court below committed a clear

error of judgment” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Howard’s motion

for reconsideration because Howard failed to establish grounds for such relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (standard of review and grounds for reconsideration).

      Because we affirm on the basis of Howard’s failure to prosecute, we do not

consider Howard’s contentions that his claims have merit, or that the district court

should have first allowed discovery and argument.

      AFFIRMED.


                                           2                                      13-35964